EXHIBIT 10.10

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT

The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) of Restricted Stock Units (“RSUs”) pursuant to the
VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as set forth in this RSU
Agreement (“Agreement”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.

 

Participant:         Number of RSUs:         Date of Grant:        
Expiration Date:    The date on which all RSUs granted hereunder have been
either forfeited or settled.   

1. Vesting Schedules. The RSUs will vest as determined under the following
schedules. Except as provided below, the RSUs shall be forfeited upon
Participant’s Termination Date.

(a) Performance-Based Vesting – One hundred percent (100%) of the RSUs shall
vest on the third anniversary of the Date of Grant if all of the following
criteria have been satisfied: (i) Participant’s Termination Date has not
occurred prior to such third anniversary; and (ii) the Stock Price Target
(defined below) has been attained at any time during the thirty-six (36) month
period beginning on the Date of Grant; and (iii) if required to be deductible
under Section 162(m) of the Code, certification of achievement of the Stock
Price Target by the Committee. The Stock Price Target will be deemed to have
been attained if during any sixty (60) consecutive trading days prior to the
third anniversary of the Date of Grant the average closing price of the
Company’s common stock equals or exceeds the Stock Price Target, as reported by
the Nasdaq Global Select Market.

(b) Time-Based Vesting – If on the third anniversary of the Date of Grant the
conditions for Performance-Based Vesting have not been satisfied, then fifty
percent (50%) of the RSUs shall vest on the fourth anniversary of the Date of
Grant if Participant’s Termination Date has not occurred prior to such fourth
anniversary. The remaining fifty percent (50%) shall be forfeited on the third
anniversary of the Date of Grant.

(c) Vesting if Termination is due to Death or Disability – If Participant’s
Termination Date occurs prior to the third anniversary of the Date of Grant by
reason of Participant’s death or “disability” (as defined in regulations
promulgated under Section 409A of the Code), then: (i) if the Stock Price Target
has been attained as of such Termination Date, a pro rata portion of the RSUs
(calculated by multiplying the number of RSUs by a fraction, the numerator of
which is the number of days from the Date of Grant to the Termination Date and
the denominator of which is 1095), shall vest on such Termination Date; or
(ii) if the Stock Price Target is attained after such Termination Date, but no
later than the third anniversary of the Date of Grant above, then the pro rata
portion of the RSUs (calculated consistent with subsection (i) above) shall vest
on the date the Stock Price Target is attained.

(d) Vesting For Non-Section 16 Officers Following a Change-in-Control – If at
the time of a Change-in-Control Participant is not an officer of the Company who
is subject to Section 16 of the Exchange Act (a “Section 16 Officer”), and if
this Agreement is not assumed by the Successor on terms and conditions identical
to that of the original award, with the exception of the Stock Price Target,
which will cease to apply, then one hundred percent (100%) (fifty percent
(50%) if the Change-in-Control occurs after the third anniversary of the Date of
Grant) of the RSUs shall vest immediately prior to consummation of the
Change-in-Control.

 

1



--------------------------------------------------------------------------------

If at the time of a Change-in-Control Participant is not a Section 16 Officer,
then if this Agreement is assumed by the Successor on terms and conditions
identical to that of the original award, with the exception of the Stock Price
Target which shall cease to apply, then one hundred percent (100%) (fifty
percent (50%) if the Change-in-Control occurs after the third anniversary of the
Date of Grant) of the RSUs shall vest on the earlier to occur of
(A) Participant’s Termination Date if Participant’s Termination Date falls
within the twenty-four (24) months following the Change-in-Control and is due to
an Involuntary Termination, or (B) the third anniversary of the Date of Grant
(fourth anniversary of the Date of Grant if the Change-in-Control occurs after
the third anniversary of the Date of Grant), provided that the Participant is
still an employee of the Company on such anniversary date.

(e) [SECTION 16 OFFICERS ONLY] Pro Rata Vesting if Termination is due to an
Involuntary Termination of a Section 16 Officer – If on the Date of Grant,
Participant is a Section 16 Officer, then if Participant’s Termination Date
occurs prior to the third anniversary of the Date of Grant and is due to an
Involuntary Termination or a resignation for Good Reason, then: (i) if the Stock
Price Target has been met as of such Termination Date, a pro rata portion of the
RSUs (calculated by multiplying the number of RSUs by a fraction, the numerator
of which is the number of days from the Date of Grant to the Termination Date
and the denominator of which is 1095) shall vest on such Termination Date; or
(ii) if the Stock Price Target is met after such Termination Date, but no later
than the third anniversary of the Date of Grant above, then the pro rata portion
of the RSUs (calculated consistent with subsection (i) above) shall vest on the
date the Stock Price Target is met. One hundred percent (100%) of the RSUs will
be forfeited if the Stock Price Target is not met by the third anniversary of
the Date of Grant.]

2. Definitions.

(a) “Change-in-Control” means:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company or its subsidiaries,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly (excluding, for purposes hereof,
securities acquired directly from the Company), of securities of the Company
representing at least thirty percent (30%) of (A) the then-outstanding shares of
common stock of the Company or (B) the combined voting power of the Company’s
then-outstanding securities;

(ii) the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

(iii) a change in the composition of the Board occurring within a twenty-four
(24) month period, as a result of which fewer than a majority of the members of
the Board are Incumbent Directors;

(iv) the sale or disposition of all or substantially all of the Company’s assets
(or consummation of any transaction, or series of related transactions, having
similar effect); or

(v) stockholder approval of the dissolution or liquidation of the Company.

(b) “Company” means VeriSign, Inc. or any Successor.

(c) “Cause” for purposes of this Agreement shall not have the definition
provided in the Plan, but shall instead mean Participant’s: (i) willful and
continued failure to substantially perform duties after written notice providing
Participant ninety (90) days from the date of Participant’s receipt of such
notice in which to cure; (ii) conviction of (or plea of guilty or no contest to)
a felony involving moral turpitude; (iii) willful misconduct or gross negligence
resulting in material harm to the Company; or (iv) willful violation of the
Company’s policies resulting in material harm to the Company.

(d) “Director” shall mean a member of the Board.

 

2



--------------------------------------------------------------------------------

(e) “Good Reason” means the occurrence of any of the following conditions,
without Participant’s written consent: (i) a material and adverse change in the
Participant’s authority, duties or responsibilities; (ii) a reduction in
Participant’s base salary, except for an across-the-board reduction of not more
than ten percent (10%) of base salary applicable to all senior executives of the
Company; (iii) a reduction in Participant’s bonus opportunity of five percent
(5%) or more, except for an across-the- board reduction applicable to all senior
executives of the Company; (iv) a failure to provide Participant with long-term
incentive opportunities that in the aggregate are at least comparable to the
long-term incentives provided to other senior executives of the Company; (v) a
reduction of at least five percent (5%) in aggregate benefits Participant is
entitled to receive under all employee benefit plans of the Company; or (vi) a
requirement that Participant be based at any office location more than forty
(40) miles from Participant’s primary office location if such relocation
increases the Participant’s commute by more than ten (10) miles.

(f) “Incumbent Director” shall mean either (a) a person who is a Director on the
Date of Grant, or (b) a Director who is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of members of the Board).

(g) “Involuntary Termination” shall mean Termination initiated by the Company
without Cause.

(h) “Stock Price Target” means the value obtained by annual compounding (at a
rate of ten percent (10%) per annum for a period of three years) of the average
closing price of a Share, as reported by the Nasdaq Global Select Market, for
the sixty (60) consecutive trading days immediately preceding the Date of Grant.
The Stock Price Target for the RSU grant covered by this Agreement is
[            ].

(i) “Successor” means any successor to the Company or assignee of substantially
all of the Company’s business and/or assets whether or not as part of a
Change-in-Control.

(j) “Termination Date” means the effective date of any termination of
Participant’s employment with the Company or a Successor.

3. Settlement. Except as provided above, settlement of vested RSUs shall be made
within sixty (60) days following the applicable date of vesting under the above
vesting schedule. Notwithstanding any other provision to the contrary, to the
extent (i) any payments to which Participant becomes entitled under this
Agreement in connection with Participant’s Termination constitute deferred
compensation subject to Section 409A of the Code, and (ii) Participant is deemed
at the time of such Termination to be a “specified employee” under Section 409A
of the Code, then such payment shall not be made or commence until the earliest
of (i) the expiration of the six (6)-month period measured from the date of
Participant’s “separation from service” (as defined in regulations promulgated
under Section 409A of the Code) with the Company; (ii) the date of Participant’s
“disability” (as defined in regulations promulgated under Section 409A of the
Code); or (iii) the date of Participant’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Participant, including
(without limitation) the additional twenty percent (20%) tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this provision
shall be paid to Participant or Participant’s beneficiary in one lump sum.
Settlement of vested RSUs shall be in Shares; provided, that, pursuant to
Section 10, if Shares may not be withheld as a result of foreign tax law, an
appropriate number of RSUs may or may not be automatically settled in cash,
depending upon the taxable jurisdiction. In addition, if determined by the
Committee in its discretion at the time of payment, RSUs may also be settled in
cash or some combination of cash and Shares. The Participant shall pay to the
Company the aggregate par value of the Shares issued prior to their issuance
(par value being $0.001 per Share) with such payment deemed to have been made
for each Share, by Participant’s services from the Date of Grant to the
applicable vesting date. Participant agrees that, if necessary due to applicable
law, Participant shall pay to the Company each affected Share’s par value by
making appropriate payroll deductions from funds due the Participant.

4. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

 

3



--------------------------------------------------------------------------------

5. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.

6. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

7. Forfeiture. The RSUs and any interest therein shall, if the Participant’s
continuous employment with the Company (including with any Successor) or any of
its subsidiaries shall terminate for any reason, be forfeited to the Company
forthwith and all rights of the Participant to such RSUs shall immediately
terminate, except as otherwise provided in the Plan or in this Agreement.

8. Termination. In the event of Termination by the Company or the Participant,
the Committee shall settle, in Shares, the value of any vested RSUs (based on
the then Fair Market Value of Shares deemed allocated to such vested RSUs on the
date of such Termination) as soon as practicable thereafter. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.

9. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Agreement and by the provisions of the Plan
(incorporated herein by reference). The Participant: (i) acknowledges receipt of
a copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the RSUs subject to all of the terms and conditions set forth herein and
those set forth in the Plan. In the event that upon the 30th day after the Date
of Grant, the Participant has not refused the RSUs by notice to the Company
pursuant to Section 14 hereof, the Participant shall be deemed to have accepted
the RSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of this Agreement shall govern.

10. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, the Company will satisfy the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement unless Shares may not be withheld as a result of
foreign tax law (in which case an appropriate number of RSUs may or may not be
automatically settled in cash, depending upon the taxable jurisdiction). In the
event that any RSUs are settled in cash, or Shares may not be withheld as a
result of foreign tax law, the Participant hereby authorizes the Company to
withhold the required minimum amount from Participant’s other sources of
compensation from the Company or any Parent or Subsidiary.

11. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

13. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

4



--------------------------------------------------------------------------------

14. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

15. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

16. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.

17. Entire Agreement. The Plan and this Agreement for these RSUs constitute the
entire agreement and understanding of the parties with respect to the subject
matter herein and supersede all prior understandings and agreements, whether
oral or written, between the parties hereto with respect to the specific subject
matter hereof.

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of     , 20     .

 

Participant   [NAME] Address:     VeriSign, Inc. By:     Title:    

 

5